FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DONNY SIUN HOK TJAN,                              No. 10-73071

               Petitioner,                        Agency No. A099-735-195

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Donny Siun Hok Tjan, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Tjan testified he was robbed three times as a youth and was beaten up once

while working as a rent collector for a commercial property owner. Substantial

evidence supports the agency’s finding that the harm Tjan suffered was not on

account of his ethnicity, religion, or other protected ground. See Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he REAL ID Act requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”); Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (random

criminal acts bore no nexus to race). Substantial evidence also supports the

agency’s finding that Tjan failed to establish sufficient individualized risk of harm

under a disfavored group analysis to establish a well-founded fear of persecution.

See Halim v. Holder, 590 F.3d 971, 977-979 (9th Cir. 2009); cf. Sael v. Ashcroft,

386 F.3d 922, 927-29 (9th Cir. 2004).

      Because Tjan failed to meet the lower burden of proof for asylum, his claim

for withholding of removal necessarily fails. See Zehatye v. Gonzales, 453 F.3d

1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-73071